On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit; On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit; and On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit. The petitions for writs of certiorari in these cases are severally granted and the cases are consolidated for argument.
Reported below: No. 127, 241 F. 2d 147; Nos. 273 and 324, 101 U. S. App. D. C. 80, 247 F. 2d 71.